Citation Nr: 1714061	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  12-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to a compensable rating for scars of the bilateral thighs and numbness above the left patella.  


REPRESENTATION

Appellant represented by:   Richard K. Hurley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a hearing before the Board by videoconference from the RO in May 2016.  A transcript of the hearing is associated with the claims file.  

The case was previously before the Board in June 2016 at which time the Board, in pertinent part, remanded the issues currently on appeal for further development.  The case has now returned to the Board for adjudication. 

The issue of service connection for diabetes mellitus was raised by the Veteran during the May 2016 Board hearing, and referred to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  However, it does not appear that any action has been taken by the AOJ on the issue.  As the Board does not have jurisdiction, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Low back strain, to include degenerative disc disease of the lumbar spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury or incident during service. 

3.  For the period on appeal, the Veteran's scars of the bilateral thighs manifested as stable, not painful, not deep, not disfiguring, and not an area of 144 square inches (929 sq. cm.) or greater. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back strain, to include degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303 (2016).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303 (2016).

3.  A compensable rating for scars of the bilateral thighs and numbness above the left patella, is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic Codes 7800-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the claimant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in April 2010 and February 2012, sent prior to the initial unfavorable decisions issued in August 2010 and October 2012, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the Veteran's claim for a compensable rating for scars of the bilateral thighs and numbness above the left patella, an April 2010 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service treatment records, and Social Security Administration (SSA) records have been obtained and considered.  Furthermore, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, In August and October 2016 the AOJ sought to obtain additional VA treatment records identified by the Veteran.  In October 2016, the AOJ received word that such had already been sent and were included in the record.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.
The Veteran was afforded VA examinations in September 1980 and 2012 and August 2016 in order to adjudicate his claims for service connection.  In this regard, the Board notes that the September 2012 and August 2016 VA examiners offered etiological opinions as to the claimed disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the September 2012 and August 2016 VA examiners are sufficient to assist VA in deciding the claims for service connection and no further examinations and/or opinions are necessary.

The Veteran has been afforded a VA examination in conjunction with the claim for a compensable rating decided herein.  Such VA examination includes that conducted in August 2016 to determine the severity of his scars of the bilateral thighs and numbness above the left patella.  Neither the Veteran nor his representative has alleged that this VA examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected disability as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his scars of the bilateral thighs and numbness above the left patella have worsened in severity since the last VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a compensable rating and no further examination is necessary.

Finally, the Board finds that there was substantial compliance with its June 2016 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, the Board in June 2016 directed the AOJ to request all records of VA medical care from the VA medical center in Bay Pines, Florida and the Veteran's SSA records.  In addition, the Board directed the AOJ to afford the Veteran VA examinations to determine the severity of his service-connected bilateral thigh scars and an examination to determine the nature and etiology of the Veteran's erectile dysfunction.  Thereafter, the AOJ sent requests for and obtained the Veteran's VA treatment records and SSA records and the Veteran underwent additional VA examinations in August 2016.  Accordingly, the Board finds that there has been substantial compliance with the June 2016 Board remand directives and, therefore, no further action is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, including his STRs, VA treatment records, SSA records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claims for service connection for his low back strain and erectile dysfunction.

Low Back Strain

The Veteran is seeking service connection for low back strain, to include degenerative disc disease of the lumbar spine.  Specifically, he asserts that he injured his back while in the service as the result of an accident in 1978. 

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of a low back strain or disorder.  Specifically, in conjunction with his September 2012 VA examination, the Veteran was noted to have degenerative disc disease of the lumbar spine.  Thus, the remaining question is whether the Veteran's low back condition is related to his military service.

The Veteran's STRs do not reflect any complaints, treatments or findings related to any chronic low back conditions.  During an examination conducted in February 1979, the Veteran's spine was found to be normal.  However, during an examination conducted in May 1979, the Veteran reported that he injured his back five months prior when he pulled a muscle during a police call.  

Post-service the Veteran underwent X-rays in September 1980 where his spine was found to be essentially normal with some minimal narrowing between the L5 and SI vertebrae.  The Veteran reported during a VA examination conducted in September 1980 that he incurred a lifting injury to his lower back in June 1979 and that he was treated at the dispensary.  He reported occasional pain and stiffness.  The examiner found that the Veteran walked without a limp, stood erect and had no abnormal curvatures of the spine.  Furthermore, he found that the Veteran's lumbar spine movement was unrestricted.  Additional post-service treatment records reflect the Veteran's complaints of back pain and ultimately a diagnosis of multilevel degenerative disc disease and foraminal stenosis in 2005.  Furthermore, the Veteran's SSA records reflect that he began receiving disability benefits for a disorder of the back on March 15, 2008. 

In September 2012 the Veteran was afforded a VA examination in connection with his claim for service connection.  Following an interview with the Veteran, a review of the record, and a physical examination of the Veteran's spine, the examiner confirmed the Veteran's diagnosis of degenerative disc disease of the lumbar spine.  At that time, the Veteran did not report any injuries during service, but he did report weekly episodes of low back pain which caused him to miss work.  The examiner opined that it was less likely than not that the Veteran's condition was incurred in or caused by the claimed in-service injury, event or illness.  Specifically, the examiner noted that the Veteran's STRs did not document any chronic lumbar spine conditions.  Furthermore, he found that there was no medical documentation of any back problems until the 2000s and that the Veteran admitted that he had no back problems from service until he had acute low back pain in 1987 while he was working in a stockroom at Publix.  The examiner also noted that the Veteran's complaint of pain while working at Publix was not documented. 

The Veteran submitted a statement in April 2012 where he alleged that he injured his back while in the service.  He reported that in 1978 he was working as the supervisor of his unit doing cleanup.  He stated that the soldier operating the heavy machinery moving dumpsters, dropped a dumpster on the Veteran.  He reported that "[i]t fell completely on my back and it hasn't been the same since then."  He reported that he was prescribed a cream to use on his back which he used frequently.  Furthermore, the Veteran reported that his doctors had compiled complete X-rays and MRIs of his condition and that it had gotten worse and that it derived from the in-service accident that he described. 

During the May 2016 hearing, the Veteran testified that he injured his back in service.  The Veteran reported that he was a sergeant in charge of a squad and that a "dumpster caught me in the back."  He testified that his unit was unloading a dumpster and it caught him and threw him to the ground.  He reported that he was taken to the clinic and put on bed rest and then light duty.  He reported that he did not injury his back again in service.  The Veteran reported an incident that occurred post-service in 1982, when he awoke and his legs would not function.  He reported that he was rushed to the hospital and that they found problems two lower vertebras.  He stated that the doctors told him that the vertebras must have pinched a nerve and caused temporary paralysis which "righted itself within a day."  The Veteran testified that in May 2014 he was in a car accident which aggravated his back.  The Veteran reported that he could not work because of his back and that he received social security disability as a result of his condition.  The Veteran stated that all of his treatment for his back had been through the VA and that his doctors would not provide any kind of opinion as to the etiology of his back condition. 

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for low back strain.

In regards to direct service connection, the Board finds that such is not warranted.  The VA examiner in his September 2012 opinion noted that the relevant factors in this Veteran's case were his lack of a chronic condition in service and no medical reports of any back problems for many years after service.  Additionally, the examiner noted his review of the claims file, including the lay assertions of the Veteran regarding the onset and severity of his condition.  In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  Furthermore, the Board notes that there is no contrary opinion of record. 

Although the Veteran sincerely believes that his low back strain was caused by his service, this is a complex medical matter requiring training and experience which the Veteran does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the impact trauma or excessive exercise may have on the musculoskeletal system.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative disc disease, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.  

In addition, in regards to presumptive service connection and service connection based on continuity of symptomatology, the Board notes that the Veteran's low back condition, degenerative disc disease, was not diagnosed until 2005, approximately 27 years after the Veteran's discharge from service.  Therefore, as there is no evidence that such manifested to a compensable degree within one year of the Veteran's discharge from service, presumptive service connection is not warranted.  Furthermore, the lack of symptomatology for so many years after service speaks against granting service connection based on continuity of symptoms. 

In summary, the Board finds that low back strain, to include degenerative disc disease of the lumbar spine, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Furthermore, that such did not manifest to a compensable degree within one year of the Veteran's discharge from service.  Consequently, service connection for such disorder is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction.  Specifically, he asserts that his current dysfunction was caused by a vasectomy during service and subsequent surgery a month after discharge.  

As an initial matter, the Board finds that the competent evidence of record confirms that the Veteran has a current diagnosis of erectile dysfunction.  Specifically, in conjunction with his August 2016 VA examination, the Veteran was noted to have erectile dysfunction.  Thus, the remaining question is whether the Veteran's erectile dysfunction is related to his service.

The Veteran's STRs do not reflect any complaints, treatments, or findings related to erectile dysfunction.  In April 1979, the Veteran underwent a vasectomy while in the service.  

Post-service, in August 1979, he was admitted to James A. Haley VA hospital with right testicular torsion and right spermatic granuloma.  The Veteran reported that he had mild scrotal pain off and on after his April vasectomy but that he developed acute pain in August.  The Veteran was found to have a three-quarter torsion on the right side with severe venous congestion without arterial compromise and a spermatic granuloma which was excised and sent for a histopathological exam.  Additional post-service VA treatment records reflect that the Veteran reported decreased libido and in 2007 he was diagnosed with erectile dysfunction and prescribed medication. 

A general VA examination conducted in September 1980 reflects the Veteran's reports that he underwent a vasectomy in service.  The examiner noted that such was asymptomatic at the time of the examination.  The examiner also noted the subsequent surgery that the Veteran underwent in 1979 but that too had resolved and was asymptomatic.  Upon examination, the examiner noted that the Veteran's external genitalia were normal.  

During the May 2016 hearing, the Veteran testified that he had a vasectomy in service right after his twins were born and that a month after he got out of the service, he had an additional surgery on his testicles.  The Veteran reported that he developed cysts around his testicles as well as testicular torsion as a result of his vasectomy.  He testified that after his surgeries he had a very low sex drive.  The Veteran stated that he was prescribed Viagra and Cialis but that the Cialis was for his diabetes mellitus and frequent urination.  

An additional VA examination conducted in August 2016 reflects the Veteran's reports of a dramatically reduced sex drive following his vasectomy in service.  The Veteran reported that he took Cialis daily; however such medication had been prescribed for his diabetes mellitus.  Upon examination, the examiner found that the Veteran did have erectile dysfunction but that it was not the result of any surgery.  The examiner opined that the Veteran's erectile dysfunction was less likely than not related to his service.  The examiner provided the rationale that there was no evidence in the medical literature, consensus in the medical community, or evidence in the Veteran's particular case that supported a causal/aggravation relationship between the Veteran's condition and service.  Rather the examiner noted that the Veteran had diabetes mellitus, which is a well-known cause/aggravation of erectile dysfunction. 

Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim for service connection for erectile dysfunction.

In regards to direct service connection, the Board finds that such is not warranted for the Veteran's erectile dysfunction.  The VA examiner in his August 2016 opinion noted that the medical literature as well as the Veteran's medical record did not support a causal relationship between the Veteran's erectile dysfunction and his surgeries in service and immediately following.  Furthermore, the examiner found that the Veteran's diabetes mellitus was a more likely culprit for causing or aggravating the Veteran's erectile dysfunction; a conclusion that the examiner noted was well known.  Additionally, the examiner noted his review of the claims file, and the lay assertions of the Veteran regarding the onset and severity of his condition.  In this regard, the Board accords such opinion great probative weight as the examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  Furthermore, the Board notes that there is no contrary opinion of record. 

Although the Veteran sincerely believes that his erectile dysfunction was caused by his service specifically his vasectomy during service, this is a complex medical matter requiring training and experience which the Veteran does not possess.  Specifically, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the genitourinary system.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet.App. at 435, as to the specific issue in this case, the etiology of erectile dysfunction, such falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

In addition, in regards to presumptive service connection and service connection based on continuity of symptomatology, the Board notes that erectile dysfunction is not a chronic disease listed under 38 C.F.R. § 3.309 and therefore is not subject to presumptive service connection or service connection based on continuity of symptoms. 

In summary, the Board finds that erectile dysfunction, is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III.  Increased Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where, as here, service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim was received in April 2010, only the amended regulations are applicable to this claim.

The Board notes that the Veteran's scars of the bilateral thighs and numbness above the left patella is currently rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7800, burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck are given a 10 percent rating when one characteristic of disfigurement is present and a 30 percent rating is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement.  A 50 percent rating for disfigurement of the head, face, or neck is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A rating of 80 percent for disfigurement of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. 

The eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: Scar five or more inches (13 or more centimeters) in length; Scar at least one-quarter inch (0.6 centimeters) wide at the widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); Underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); Skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  Higher ratings are available for scars of greater area.
Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating is warranted where there are three or four scars that are unstable or painful, and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Code 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA treatment records, SSA records, VA examination reports, hearing testimony, and statements submitted in support of his claim.  As previously noted, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  See Newhouse, 497 F.3d at 1302; Gonzalez, 218 F.3d at 1380-81.  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for a compensable rating for scars of the bilateral thighs and numbness above the left patella.

The Veteran contends that a compensable rating is warranted for his scars of the bilateral thighs and numbness above the left patella.  During the May 2016 hearing, the Veteran testified that in service he had dropped an electric tool on his lap and cut his thighs.  He noted that he was treated and the injuries sewn up but that he suffered nerve damage as a result.  He reported that as a result he had no feeling in the skin around his left knee below his scar.  The Veteran also stated that his scars were not painful but that they interfered with the bending of his knees as he experienced a weird sensation when he wore pants or even shorts and the material moved over his knee. 

An August 2016 VA examination report reflects that the Veteran had three scars one linear scar on his right medial thigh and two linear scars on his left medial thigh and just above his left patella.  The examiner found that the right scar measured 3 cm and the left scar on the Veteran's thigh measured 4 cm and the scar over his left patella measured 3 cm.  The examiner found that the Veteran's scars were not painful, unstable or due to burns. 

The August 2016 VA examiner also conducted a peripheral nerves conditions examination.  The Veteran reported numbness around his left knee, but the examiner found that such was due to diabetic peripheral neuropathy.  The examiner noted that the Veteran had some reduced sensation around his left knee but that such was not consistent with any peripheral neuropathy of a major nerve.  Upon examination, the examiner noted that the Veteran's muscle strength, reflexes, and sensory examinations were all normal.  The examiner found no trophic changes and noted that the Veteran's gait was normal. 

Based on the evidence of record, the Board must find that a compensable rating for scars of the bilateral thighs and numbness above the left patella is not warranted.  In this regard, the Board notes that the August 2016 VA examiner found three linear scars on the Veteran's thighs which were not painful, unstable and measured only 3 cm, 3cm, and 4 cm.  Furthermore, the examiner found that the Veteran's reduced sensation around his knee was due to diabetic peripheral neuropathy and not any other true peripheral neuropathy consistent with any major nerve involvement.  Moreover, during his August 2016 hearing, the Veteran testified that his scars were not painful and that the reduced feeling in his knee was only a strange sensation.  A compensable rating is not warranted as the record does not establish, and the Veteran does not allege, that his disability manifested as one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Therefore, the severity of the Veteran's scars of the bilateral thighs and numbness above the left patella are adequately contemplated in the current noncompensable rating.

The Board has also considered whether higher or separate ratings were warranted under alternative diagnostic codes.  With regard to a higher or separate rating under Diagnostic Code 7800, such is not warranted as the Veteran's scars are not located on his head, face, or neck or caused by burns.  Furthermore, as discussed in the preceding section, the record does not establish, and the Veteran does not allege, that his scars manifested as scars measuring an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Moreover, the new Diagnostic Codes 7801 and 7802 are not for application as the Veteran's scars were not deep and did not encompass an area 144 square inches or greater.  See 38 C.F.R. § 4.118.

IV.  Other Considerations 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected scars of the bilateral thighs and numbness above the left patella; however, the Board finds that his symptomatology has been stable for such disability throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating for which the Veteran has already been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scars of the bilateral thighs and numbness above the left patella with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including but not limited to numbness around his left knee-are contemplated by the rating criteria under which each associated disability is rated.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for each disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his scars.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time. 

The Board has also considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for scars of the bilateral thighs and numbness above the left patella.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his claim for a compensable rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for low back strain, to include degenerative disc disease, denied.

Service connection for erectile dysfunction is denied. 

A compensable rating for scars of the bilateral thighs and numbness above the left patella, is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


